DETAILED ACTION
	The following is a response to the amendment filed 12/29/2021 which has been entered.
Response to Amendment
	Claims 1-12 are pending in the application. Claims 8-12 are new.
	-The 112(b) rejection has been withdrawn due to applicant amending claim 6 accordingly.
	-The 103 rejection has been withdrawn due to applicant providing a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed (In the Kiyokami 20190323642 prior art used in rejection) and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


-Claim 8 recites  “a second branch pipe which branches laterally from the oil piping body such that the second branch pipe is located below the first branch pipe,” in lines 23-24. The original disclosure as filed ([0012], [0019], [0056] and [0065] in specification) describes the “third branch pipe” located below the first branch and the second branch pipe extending in the opposite direction laterally from the first branch. Applicant seems to be attempting to incorporate the limitations of indicated allowable claim 6 reciting a third branch pipe into new claim 8 replacing the third branch pipe with the second branch pipe. However, the replacement is considered new matter based on the original disclosure as filed not only describing the third branch pipe as recited in claim 6 (and described in specification), but also describes the different branches in terms of reference characters in drawings (56 is first branch pipe, 70 is second branch pipe and 90 is third branch pipe).  Examiner suggest applicant amend claim 8 to incorporate the recitations pertaining to the second branch pipe (as described in the original disclosure and/or recited) and third branch pipe as recited in claim 6. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 8 recites  “a second branch pipe which branches laterally from the oil piping body such that the second branch pipe is located below the first branch pipe,” in lines 23-24. The original disclosure as filed ([0012], [0019], [0056] and [0065] in specification) describes the “third branch pipe” located below the first branch and the second branch pipe extending in the opposite direction laterally from the first branch. Applicant seems to be attempting to incorporate the limitations of indicated allowable claim 6 reciting a third branch pipe into new claim 8 replacing the third branch pipe with the second branch pipe. However, the replacement is considered new matter based on the original disclosure as filed not only describing the third branch pipe as recited in claim 6 (and described in specification), but also describes the different branches in terms of reference characters in drawings (56 is first branch pipe, 70 is second branch pipe and 90 is third branch pipe).  Examiner suggest applicant amend claim 8 to incorporate the recitations pertaining to the second branch pipe (as described in the original disclosure and/or recited) and third branch pipe as recited in claim 6.




Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
(as to claim 1) a power transmitting system of a vehicle including a drive power source and wheels having a power transmitting member transmitting drive force from the source to wheels, an oil pump operated with rotary motion of the member, an oil piping assembly wherein oil is delivered from the pump to a lubricated portion of system located higher in vehicle than pump, the assembly including an piping body having an inlet to introduce oil and fixed to extend upwardly from the inlet, a first branch pipe branching laterally from an upper end portion of the body which is held in communication with the body, the first branch including a proximal end portion connected to body such that a width direction of the end is parallel to the body, a distal end portion having a delivery nozzle delivering oil toward the lubricated portion and an opening formed in the proximal end for communication between the first branch and body wherein the opening has a dimension in a width direction of the first branch that is larger than a dimension of the distal end in the width direction of first branch and in combination with the limitations as written in claim 1.

Note: although claim 8 (including claims 9-12 based on dependency) doesn’t have any prior art rejections, based upon the 112(a) rejection above, no allowable (indicated allowable subject matter would’ve been based on claim 6 as recited).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        February 9, 2022